By the court, The sureties to the undertaking now claim two.errors to discharge them. 1. The judgment is recited as being twenty-seven cents more than the amount for which it is entered ; and, 2. That the judgment was not in fact entered until after the undertaking was filed;
J. F. Barnard, J.
The first of these objections is not -in fact true, the verdict is given, and the costs as taxed are given ; the footing up of the two sums is only erroneous, but the defendants are estopped by their recitals in the undertaking. They executed, acknowledged and filed this paper to. stay proceedings on appeal. The verdict had been rendered and the costs taxed. They put in the recitals. They are bound by their paper as they made it. (Decker agt. Judson, 16 N. Y. R. 439 ; 22 How. Pr. R. 494.)